Title: To Thomas Jefferson from David Jones, 2 July 1801
From: Jones, David
To: Jefferson, Thomas


               
                  Sir/
                  Pittsburg July 2, 1801
               
               I write this from gen. Wilkinson’s Quarters, who has been pleased to show me a Draught of a road from Lake Erie towards Pittsburg, which is to be opened immediately, & for that Purpose a Body of Troops are preparing to march. This is the first Piece of real service, which the federal Troops have been imployed in, for some years, which has come under my Notice. and it is realy astonishing that it has been so long neglected. in my opinion, the general is the best Qualified to serve his Country in this western world that the united States possesses. he has made himself compleatly master of the geography of the Country. his Intergrety cannot be doubted, & his Industry is singular, with respect to his extensive acquaintance with the spanish Dominions & Connections none exceeds him.
               The general extreamly attached to you & your political Principles loses no opportunity to impress the Public with the proper opinion that these measures are your own, and the Consequence is such as it should be, universal Thankfulness & praise even among the most inveterate federalists. it has grieved many good men to see the public money thrown away in supporting debauched Soldiers in the heart of our Country of no more use than Caterpillers; but making roads is so essential to the prosperity of a Country, that the public mind will be conciliated to their existence a little longer.
               I have waited patiently to see new appointments, and perhaps it is the Case, but I have been out in ohio County at grave Creek & have not seen the papers. I shall remain out here till Sept. next.
               In passing through Pennsylvania, I have mixed with all Companies in order to collect the general Sentiments. I can assure you Sir, that favors conferred on your enemies will be attended by no good Consequences in your favor. you have nothing to fear from them, for they have done their worst by all kinds of Abuse & Calumny, nor do they now amend their Conduct. I shall therefore take the liberty of speaking freely on the subject; and this I do with pleasure knowing that you have wisdom enough not to regard any Sentiment, which may be rong, yet some thing may be collected from every Quarter.
               The Party, who call themselves federal, are now trying to divide Pennsylvania at the next Election for governor. general Mughlenburg is the person contemplated as suitable to answere their Purpose. Now Sir it is in your power to frustrate the whole Scheme by removing henry Miller from the head of the inspection Department, and appoint general Mughlenburg. this will greatly oblidge the Republicans for miller is a very obnoxious Character in our State & his resentment cannot injure you, and I can assure you the Continuance of such Characters tends to alienate the minds of your Friends.
               Another object will be obtained, that is, if Mughlenburg is appointed, Dr Logan will be made Senator. No Doubt wisdom will tell it is not proper to disoblidge your real Friends.
               In my letter delivered 3d. of march, I had my reasons for mentioning the Salt Springs. I knew that wolcott by neglect or something worse suffered a Patent to issue for the second best Spring, & now Sir I know there is gone forward warrants laid on a good Salt Spring situate near the S.E. Corner of the military Tract perhaps 15 miles east of Muskingum. the applicant I suppose will loose no Time; but I think the public should not be injured. with respect to the appointment of my Son in law Archibald McClean at Alexandria, I have heard nothing on the Subject. should it take place, you will confer an honor on one, who wishes your administration Prosperity. with the most fervent Desire that god may support you & direct you in your present important Station, I subscribe myself your sincere Friend.
               
                  
                     David Jones
                  
               
               
                  N.B. I wrote in an hurry in Company, I hope Defects will be excused.
               
             